                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

NATHAN EDWARDS BROWN                                                          PLAINTIFF

VS.                                           CIVIL ACTION NO. 3:19-CV-189-LRA

SUPERINTENDENT RONALD
KING, WARDEN WENDELL BANKS,
OFFICER JAMES FILLYAW, OFFICER
PATRICK GARNER, OFFICER STEPHEN
BAILEY, OFFICER DAVION JOHNSON,
OFFICER ANITA DAVIS, OFFICER
REUBEN CORNELIUS, and OFFICER
BENJAMIN JENNINGS                                                       DEFENDANTS

                                  OMNIBUS ORDER

       The parties appeared and participated in an omnibus hearing before the

undersigned United States Magistrate Judge on December 3, 2019, at the Thad Cochran

Federal Courthouse in Jackson, Mississippi. Nathan Brown appeared pro se, and

attorney J. Chadwick Williams, Office of the Attorney General, attended the hearing

representing Defendants. The hearing was conducted under the authority of Spears v.

McCotter, 766 F.2d 179 (5th Cir. 1985), and its progeny. It functioned as a

scheduling/case management conference, a discovery conference, and a Spears hearing.

After due consideration of the issues involved in this case and any requests for discovery,

the Court does hereby find and order as follows:

       1. JURISDICTION AND SUMMARY OF CLAIMS

       Jurisdiction of this case is based upon 42 U.S.C. § 1983. At the time of his

complaint, Brown was housed in the custody of the Mississippi Department of
Corrections [MDOC] at the Central Mississippi Correctional Facility [CMCF]; he has

since been moved to the Wilkinson County Correctional Facility [WCCF]. At the

hearing, the parties consented to the jurisdiction of a United States Magistrate Judge, and,

by an Order entered on January 7, 2020, District Judge Henry Wingate referred this

matter to the undersigned for all further proceedings.

       Brown’s claims are taken from his Complaint, as augmented by his sworn

testimony at the omnibus hearing. According to Brown, on August 17, 2018, while at

CMCF, he was transferred from general population to segregation for no reason. As a

result, he had to share a one-man cell with two other inmates. He brings a number of

claims related to the condition of that cell – the most serious being that there was no

water in the cell, forcing him to drink from the toilet. Brown also claims that the medical

care was insufficient. He stated that there was black mold in the cell, and he developed

sores and stomach aches. Although he filed multiple sick call requests, Brown did not

see a doctor until he was moved back into the general population. The medical staff said

that they never received his sick call requests. After returning to the general population,

Brown says in his Complaint that he had to take psychiatric medications; however, he

admitted that he is not currently suffering any effects from those conditions and he

received no permanent injury.

       The Defendants have answered Brown’s Complaint. When the Order Setting

Omnibus Hearing [Doc. #21] was filed on October 21, 2019, the Court set a deadline of

thirty from that filing for the Defendants to file any motion concerning exhaustion. The

Defendants later filed a Motion to extend that deadline, and the Court extended it to

                                             2
December 2, 2019. As of this date, no such Motion has been filed. Brown stated during

the hearing that he filed a first step complaint through the Administrative Remedies

Program in September 2018, but he never got a response, so he did not go to the next

step.

        Brown’s claims against the individual Defendants are as follows: Ron king is the

Superintendent at CMCF, and Brown claims that King personally promised to move him

and tend to his condition, but he was moved to WCCF two weeks later. His claims

against Warden Wendell Banks are the same. Brown says that Deputy Warden James

Fillyaw told him that they were short-staffed and over-populated, and he told Brown,

“Deal with it; it’s prison.” Officers Stephen Bailey, Anita Davis, and Patrick Garner

were responsible for taking Brown out of the general population because he could not

climb to his assigned top rack, and, because of that, put his mattress on the floor. Officer

Davion Johnson ordered that Brown be taken to segregation. Officer Reubin Cornelius

told Brown, after Brown told him about the conditions in his cell and the failure to

provide treatment, that they were short staffed and were doing their best. Officer

Benjamin Jennings told Brown that it was prison, and they did not have to accommodate

him.

        2. DISCOVERY ISSUES AND PENDING MOTIONS

        Brown provided his Witness List and his Exhibit List to the Court prior to the

omnibus hearing [Doc. #25], and Defendants tendered discovery to Brown at the hearing.

There are no pending motions, although, as stated earlier, the Defendants had, at one

time, planned to file one on the issue of exhaustion. If a trial is conducted in this case,

                                              3
defense counsel shall provide the Court with a certified copy of Plaintiff’s MDOC file for

use as a general exhibit for all parties at trial.

       The discovery matters set forth herein will fairly and adequately develop the issues

to be presented to the Court, and no other discovery is deemed reasonable or appropriate

considering the issues at stake in this litigation. See Federal Rules of Civil Procedure

26(b)(1). Other than the discovery mentioned herein, the parties shall not propound

additional discovery requests unless leave of Court is requested and obtained.

       3. TRIAL WITNESSES

       Brown asked that MDOC inmate Kristopher Hearron, #75793, be brought to

testify on his behalf. If a trial is conducted, Brown may secure the voluntary appearance

of any free world witnesses; or, upon prepayment of witness fees, plus mileage costs,

along with the complete address of where the witness may be found, Brown may request

the Court to cause a subpoena to be issued for a free world witness. Any request for

subpoenas should be made at least 30 days prior to trial, and the Court will direct that the

United States Marshals Service serve any such subpoena.

       4. PRETRIAL CONFERENCE, PRETRIAL ORDER, AND TRIAL

           SETTING

       This conference may stand in lieu of a pretrial conference.

       IT IS, THEREFORE, ORDERED:

       1. Any motions requesting additional discovery should be filed on or before

           February 28, 2020, and should specify precisely what information is being

           requested.

                                                 4
2. All dispositive motions should be filed on or before March 13, 2020.

SO ORDERED, this the 31st day of January, 2020.



                         /s/ Linda R. Anderson
                    UNITED STATES MAGISTRATE JUDGE




                                    5
